DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04/13/2022. Claims 1-15 are pending. Claims 1, 13, 14 were amended.  Claims 10, 12 were withdrawn.
Claim Interpretation
3.	Claims 1, 5 are drawn to a composition.  Composition claim is drawn to what the composition is (i.e. ingredient of the composition), and NOT what the composition does. According to the MPEP 2112.02, (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Therefore, in claims 1 and 5, the purpose or intended of use the composition (i.e. etchant) is not considered a limitation and is of no significance to claim construction.
In claim 1, the applicants recited “an etchant, comprising:
	A compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI)
	…..
	….
Optionally, a solvent. (emphasis added).  Therefore, the examiner interprets that the composition of claim 1 possible comprises either one ingredients (i.e. A compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI) due to the term “optional”; or the composition comprises both ingredients, wherein both ingredients comprises 
1st ingredients: A compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI)
	2nd ingredients: a solvent.
In claim 2, the applicants recited “A method of etching a metallic surface of a workpiece, comprising contacting the metallic surface with an etchant of claim 1.”  In claim 4, the applicants recited “A process for manufacturing an electronic component or semi-conductor device comprising providing a metallic surface, exposing at least a portion of the metallic surface to the etchant of claim 1 thereby removing metal oxide and/or metal from the exposed portion of the metallic surface.” Claims 6-9, 12 depends on claim 2.  Claim 15 depends on claim 4.  The examiner interprets claims 2, 4, 6-9, 12, 15 are related to a method of using a composition of claim 1.  For example, claim 2 requires the limitation “contact the metallic surface with an etchant of claim 1”. Claim 4 requires “exposing at least a portion of the metallic surface to the etchant of claim 1 thereby removing metal oxide and/or metal from the exposed portion of the metallic surface. It is noted that there is a possibility that composition of claim 1 comprises 2 ingredients (1st ingredients: A compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI); 2nd ingredients: a solvent).  Therefore, claim 2 requires the step of contact the metallic surface with a etchant comprises: a compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI); OR a compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI) and a solvent.  Claim 4 requires exposing at least a portion of the metallic to an etchant comprises a compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI); OR a compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI) and a solvent.  
Claim 3 recited “An etched substrate obtained by the method of claim 2”.  Claim 14 recited “An etched substrate obtained by etching a metallic surface of a workpiece, comprising contacting the metallic surface with an etchant of claim 1,”  Therefore, claim 3 and 14 are drawn to a product by process.  According to MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claim(s) 1-5, 7-9, 11, 13-15  are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Crudden et al. (WO 2015/024120 A), herein after refer as Crudden (‘120).
Regarding to claim 1, Crudden discloses a composition comprising:
A compound of general formula (II), (IIa), (III), (IIIa), (IV) or (IVa) or (VI)

    PNG
    media_image1.png
    701
    789
    media_image1.png
    Greyscale

wherein: 
n is an integer from 1 to 8, or from 1 to 4; 
m is an integer from 0 to 4; 
A is absent, an aliphatic cycle, a heterocycle, an aromatic ring, a fused aromatic ring system, a heteroaromatic ring, and/or a fused heteroaromatic ring system, each of which is optionally substituted;
B is a counter ion that optionally acts as a base;
G is a perhalogenated alkyl, perhalogenated alkenyl, perhalogenated alkynyl, a perhalogenated aryl, or OR’, wherein R’ is an aliphatic group, for example, an alkyl group;

Y, Y’, Y2 and Y3 are independently C or a heteroatom, and the dashed line is an optional double bond;
each R° is independently H, halogen, the substituent X-L-Z as defined above, C1-C10 alkyl, C10-C20 alkyl, C1-C10 alkenyl, C10-C20 alkenyl, C1-C10 alkynyl, C10-C20 alkynyl, C1-C10 alkoxyl, C10-C20 alkoxyl, C3- C20 cyclic aliphatic moiety, aryl, heteroaryl, ether, thioether, amine, polyamine, polyether, or polythioether, each of which is optionally substituted; or, two of R°, together with the atoms to which they are attached, are connected to form a cycle, heterocycle, or an N-heterocyclic carbene precursor, each of which is optionally substituted;
R1 and R2 are independently absent, at least one lone pair of electrons, H, C1-C10 alkyl, C10-C20 alkyl, branched C1-C10 alkyl, C10-C20 alkenyl, C1-C10 alkynyl, or C10-C20 alkynyl), C3-C20 cyclic aliphatic moiety, aryl, heteroaryl, ether, thiol, thioether, amine, polyamine, polyether, polythioether, or polythiol, each of which is optionally substituted; or, one of R1 or R2, with one of R°, together with the atoms to which they are attached, are connected to form a cycle, or heterocycle, each of which is optionally substituted;
R3 and R4 are independently H, halogen, the substituent X-L-Z as defined for Formula II, C1-C10 alkyl, C10-C20 alkyl, C1-C10 alkenyl, C10-C20 alkenyl, C1-C10 alkynyl, C10-C20 alkynyl, C1-C10 alkoxyl, C10- C20 alkoxyl, C3-C20 cyclic aliphatic, aryl, heteroaryl, ether, thioether, amine, polyamine, polyether, or polythioether, each of which is optionally substituted; or, any one of R3 or R4, with any one of R1 or R2, together with the atoms to which they are attached, are connected to form a cycle, or heterocycle, each of which is optionally substituted;
X-L-Z is absent, or
X is C or a heteroatom;

L is a divalent moiety, such as C1-C10 alkylene, C10-C20 alkylene, C1-C10 alkenylene, C10-C20 alkenylene, C1-C10 alkynylene, C10-C20 alkynylene, or dextran, a simple sugar, complex sugar, carbohydrate, ether, thioether, amine, polyamine, polyether, and/or polythioether, each of which is optionally substituted;
Z is H, an aliphatic cycle, a heterocycle, an aromatic ring, a fused aromatic ring system, a heteroaromatic ring, a fused heteroaromatic ring system, an organometallic complex, a transition-metal catalyst, a metal-oxide catalyst, a simple sugar, a complex sugar, a carbohydrate, or a chemically derivatizable group, such as -OH, azide, carboxylic acid, carbonyl chloride, anhydride, ester, aldehyde, alcohol, amine, halogen, epoxide, thiirane, aziridine, amino acid, nucleic acid, alkene, alkyne, conjugated diene, thiol, or thioester, each of which is optionally substituted (See pages 6-13, page 17-18);
Optionally, a solvent (page 43, H2O2 or strong oxidizing condition)
Regarding to claim 2, Crudden (‘120) discloses a method of etching a metallic surface of a workpiece comprising contacting the metallic surface with an etchant of claim 1 (page 43 2nd paragraph; page 45 last paragraph to page 46, 1st paragraph; or page 61, example 7).
Regarding to claim 3, Crudden (‘120) discloses an etched substrate obtained by the method of claim 2 (page 45 last paragraph to page 46, 1st paragraph; or page 61, example 7).
Regarding to claim 4, Crudden (‘120) discloses a process for manufacturing an electronic component or semiconductor device comprising providing a metallic surface, exposing at least a portion of the metallic surface to the etchant of claim 1 thereby removing metal oxide and/or metal from the exposed portion of the metallic surface (page 41; page 45 last paragraph to page 46, 1st paragraph; or page 61, example 7).
Regarding to claim 5, Crudden (‘120) discloses the compound of general formula (II), (IIa) or (Iva) is:

    PNG
    media_image2.png
    407
    708
    media_image2.png
    Greyscale

(See Example 1E page 53, Example 1F, page 54; Table 1 pages 72-77).
Regarding to claim 7, Crudden (‘120) discloses the etched material is both oxide and metal (page 88, claim 19, i.e. alumina (aka aluminum oxide), titania (aka titanium oxide), indium tin oxide)
Regarding to claim 8, Crudden (‘120) discloses the metallic surface comprises copper (Cu), tungsten (W) and/or silver (page 40, 87-88). 
Regarding to claim 9, Crudden (’120) discloses the etchant is a solution (page 21, page 22, page 29, 31, 44).
Regarding to claim 11, Crudden (‘120) discloses contacting the metallic surface is a solution phase process (pages 21, page 22, page 29, page 31, 44).
Regarding to claim 13, Crudden (‘120) discloses a method of etching a metallic surface (e.g. gold) of a workpiece comprising contacting the metallic surface (gold) with an etchant comprising a compound of claim 5 (pages 22, page 42, page 46).
Regarding to claim 14, Crudden (‘120) discloses an etch substrate obtained by etching a metallic surface of a workpiece comprising: contacting the metallic surface with an etchant of claim 1, wherein the compound of general formula (II), (IIa) or (Iva) is:

    PNG
    media_image2.png
    407
    708
    media_image2.png
    Greyscale

(See Example 1E page 53, Example 1F, page 54; Table 1 pages 72-77, pages 22, page 42, page 46).
Regarding to claim 15, Crudden (120) discloses the wherein the compound of general formula (II), (IIa) or (Iva) is:

    PNG
    media_image2.png
    407
    708
    media_image2.png
    Greyscale

(See Example 1E page 53, Example 1F, page 54; Table 1 pages 72-77, pages 22, page 42, page 46).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crudden et al. (WO 2015/024120 A), herein after refer as Crudden (‘120) as applied to claims 1-5, 7-9, 11, 13-15 above, and further in view of Blackwell et al. (US 2009/0004385 A1)
Regarding to claim 6, Crudden (‘120) fails to disclose the etching process is part of a chemical mechanical polishing/planarizing method or an atomic layer etching method. However, Crudden (‘120) clearly discloses an etching process.  Blackwell discloses an etching process and a chemical mechanical polishing (CMP) process to remove excess material (paragraph 0031-0032).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Crudden (‘120) in view of Blackwell by having a chemical mechanical polishing process because this process is well known in the art for removing and planarizing excess material.
Response to Amendment
10.	Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
“In the highlighted sentence from this passage, carbene SAMs are described merely as a protecting group that can later be selectively removed. 
For example, the carbene-monolayer can be applied as a nano-scale protecting group, coating the metal surface to allow selective etching or functionalization of the non-metal surface, after which the carbene SAM can be selectively removed. [emphasis added] 
Applicant submits that in this passage, the described carbene SAMs are suggested neither as an etchant nor as a functionalizing group but merely as a protecting group. 
In addition to the fact that this passage does not suggest that the car SAMs function as an etchant, it also describes that etching or functionalization is possible "of the non-metallic surface". This is in contrast to the Examiner's statement that "Crudden ('120) discloses a method of etching a metallic surface of a workpiece comprising contacting the metallic surface with an etchant of claim 1 (page 45 last paragraph to page 46, 15T paragraph; or page 61, example 7)." 
Accordingly, Crudden ('120) does not suggest using car SAMs as an etchant, and when Crudden ('120) mentions using a (previously known) etchant, it does so for etching a different surface, namely a non-metallic surface. For these reasons, withdrawal of the rejection and reconsideration of the claims are respectfully requested.”
The examiner disagrees. First, the applicants argument regarding function of the etchant for the compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI) on a melic surface is NOT commensurate with the scope of claims 1, 5 because claims 1 and 5 are drawn to a composition.  As discussed above, composition claim is drawn to what the composition is (i.e. ingredient of the composition), and NOT what the composition does.  Therefore, in claims 1 and 5, the purpose or intended of use the composition (i.e. etchant) is not considered a limitation and is of no significance to claim construction.
Applicants argument regarding the intended of use is applicable to claim 2 and claim 4.  However, it is noted that claims 2 requires contacting the metallic surface with an etchant of claim 1, wherein the etchant of claim 1 comprises A compound of general formula (II), (IIa), (III), (IIIa), (IV) or (IVa) or (VI); and optional a solvent.  Claim 4 requires exposing at least a portion of the metallic surface to the etchant of claim 1 thereby removing metal oxide and/or metal from the exposed portion of the metallic surface.  Crudden (‘120) teaches expose the metallic surface to a carbene material together with a strong oxidizing condition such as H2O2 (i.e. a solvent) to remove carbene together with some or all of the underlying metal film (See pages 43, 2nd paragraph).  Since some of the metallic material was removed during the step of exposing a carbene material with H2O2 as taught by Crudden (‘120), therefore Crudden (‘120) teaches contacting the metallic surface with an etchant of claim 1, wherein the etchant of claim 1 comprises A compound of general formula (II), (IIa), (III), (IIIa), (IV) or (IVa) or (VI); and optional a solvent; and exposing at least a portion of the metallic surface to the etchant of claim 1 thereby removing metal oxide and/or metal from the exposed portion of the metallic surface.
Further in page 22, Crudden (‘120) wrote:
 “Figure 6 depicts a low magnification image of NHC-1 on Au(111) that showed a low density of dark areas that indicated sites where the lower level gold atoms had been removed and redistributed, likely to step edges (one step edge was shown)
Figure 7A depicts a low magnification image of NHC-1 on Au(111) that showed a low  density of dark areas that indicated sites where the lower level gold atoms had been removed and redistributed, likely to step edges (one step edge was shown);
Figure 7B depicts a low magnification image of NHC-3 on Au(111) that showed a high density of dark areas compared to Fig. 6; the dark areas indicated sites where the lower level gold atoms were removed and redistributed, potentially to step edges, which was possibly promoted by the bulky size of NHC-3 compared to NHC-1; islanding was also shown by white spots, which were more significant for films of NHC-3 than NHC-1” (emphasis added)
 It is noted that NHC stand for N-heterocyclic carbenes which is identical with applicant’s “compound of general formula (II), (IIa), (III), (IIIa), (IV) or (IVa) or (VI)”.  Since lower level gold atoms had been removed by exposing the metallic surface (gold) with NHC-1 and a solvent, the examiner interprets an etching process has been performed on the gold layer (i.e. metallic surface).
Regarding to claim 6, the applicants argue “The Examiner states that Crudden (120) discloses an etching process. For the reasons stated above, Applicant traverses this rejection. Crudden (120) is deficient in that it does not teach or even suggest an etching process wherein a car SAM is used as an etchant. Blackwell does not complete this deficiency. Blackwell discloses an etching process, but it does not teach or even suggest that a car SAM can be used as an etchant.”  The examiner disagrees.  As discussed above, Crudden (‘120) teaches a combination of SAM and a solvent can be used as an etchant to remove metal material.  It is noted that claim 1 may require the composition comprises both a compound of general formula (II), (IIa), (III), (IIIa), (IV), (Iva) or (VI) and a solvent.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713